DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” (the non-structural generic place holder “component configured to..”) but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“at least one temperature component configured to,” in claim 1, line 9 and claim 2, lines 18-19;
“at least one pressure adjusting component configured to…” in claim 1, line 26 and claim 2, lines 11-12;
“a driver component configured to…” in claim 1, line 34 and claim 2, line 24;
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase "…a non-curable thermoplastic material of the non-curable thermoplastic pillars is substantially malleable…", in the 15th -16th lines of claim 1. The phrase “non-curable thermoplastic” renders the claim vague and indefinite, since it is unclear what is meant by, and the meets and bounds (e.g., examples of such non-curable thermoplastics), of said limitation.  Considering the recited limitation in light of Applicant’s disclosure/specification (e.g., see PGPub 2016/03339625A1 on paragraph [0030]), the examiner notes that Applicant has defined “non-curable” to be construed as “a polymer that does not change irreversibly due to curing.” However, Applicant’s 
Claims 2 and 3 are rejected as being dependent from rejected claim 1, from which –directly or indirectly- encompasses those limitations, which renders claim 1 indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Buzzell et al. (US Pat. No. 6,280,670 B1; Buzzell).
Regarding claim 1, Buzzell discloses a system for mass production, volume manufacturing of re-entrant structures (“stems,” Col. 1, ll. 59-65), the system comprising: 
a first (post forming roller, 34) and second rollers (backup roller, 36) disposed with a  gap (nip, 32) between them (e.g., see FIG. 1); 
the gap 32 dimensioned to tightly surround an array of non-curable thermoplastic (Col. 8, ll. 57-62) pillars (stems, 24) protruding from a substrate; relative rotation of the 
“a backing member (such as a rotatable backing roll) defines a gap with the heading roll. The heading roll and backing member are arranged such that heads are formed on the preform stems as the strip-form base passes through the gap. The backing roll can be arranged in close proximity with the mold roll, such that the strip-form base is trained about the backing roll after leaving the outer surface of the mold roll and before passing through the gap between the backing and heading rolls.”; 
at least one temperature adjusting component capable of being configured to provide a temperature gradient from a surface of the non-curable thermoplastic pillars disposed farthest away from the substrate to a surface of the substrate – Buzzell’s Col. 2, ll. 34-36 discloses,
“The heading roll should be maintained at an elevated temperature to soften the distal ends of the upstanding stems of the preform product.”
 Additionally at Col. 8, ll. 57-62,
“The speeds and mold temperatures should be adjusted as needed for a given material, to cause the stems to be properly post-formed without adhering to the post-forming roll.”
It is clear from the above cited excerpts, that Buzzell’s device should have at least one temperature adjusting component, thereby, allowing the heading roll be kept at an elevated temperature, as intended by Buzzell.

a driver component configured to drive rotation of the first and second rollers – Buzzell’s Col. 3, ll. 52-56 discloses, 
“the apparatus includes means for mechanically coupling the mold roll and the heading roll (such as a gear train), to register the rotational position of the heading roller with respect to the rotational position of the mold roll.”; 
and 
a system controller (see Fig. 4, element 54) configured to control the driver component – Buzzell’s Col. 6, ll. 4-16 discloses,
“the registration bumps (or stems 24 or other appropriately shaped, molded features of the hook tape) are sensed by a feature-sensing system, such as an optical detection system 46, for controlling the rotation of post-forming roll 34a. A beam 48 of light from an emitter 50 is sensed by a receiver 52, except when the beam is blocked by molded blocks 44. Based on a signal received from receiver 52, controller controls the rotation of post-forming roll 34a, accelerating or decelerating the roll as required to achieve the desired alignment of cavities 38 and stems 24. Molded blocks 44 cooperate with a groove 56 in the outer surface of roll 34a to keep the preform product aligned with the rolls along in the cross-roll (i.e., cross-machine) direction.” 
In Col. 6, ll. 25-31, Buzzell further discloses – inter alia,
“post forming roll 14b and molding roll 34b are fitted with gears 64, 66 (analogous to the claimed drivers)… maintaining the timing of the rolls... Intermediate gears 68, 70 and 72 form a gear train for simultaneously driving both the mold and post-forming rolls.”
Buzzell is silent to the device’s controller being capable of being configured to control the at least one pressure adjusting component and the temperature adjusting component.
	However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to be configured to control the at least one pressure adjusting component and the temperature adjusting component. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Buzzell’s system controller to be configured to control the at least one pressure adjusting component and the temperature adjusting component, since "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).” One of ordinary skill would have been motivated to pursue the modification of Buzzell’s device for the purpose of further improving the control of all process parameters, such as temperature of the 
In this case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.
Regarding the limitations reciting the phrase configured to, e.g., “…temperature adjusting component configured to provide a temperature gradient...” (See Claim 1, line 9-10; Claim 2, line18-19; 
“a preheater… configured to preheat a portion of the sheet,” in Claim 3, line 3-5), and “the temperature gradient being provided by heating a roller from the first and second rollers, the roller being capable of being in contact with the surface of the non-curable thermoplastic pillars disposed farthest away from the substrate, to a first temperature while maintaining another roller from the first and second rollers, the another roller being in contact with the substrate, at a second temperature,” (Claim 1, line 16-23), and 
“the pressure and the temperature at the surface of the non-curable thermoplastic pillars disposed farthest away from the substrate selected to cause irreversible deformation of the non-curable thermoplastic material,” (Claim 1, line 28-32).
 The Examiner points out that said limitations are directed to the manner in which the claimed apparatus is intended to be employed. The limitations have been considered to the extent as they impart patentable weight to the claimed apparatus (structure). The Examiner respectfully reminds the Applicant that the manner of operating the device does not differentiate apparatus claim from the prior art, as per MPEP 2114 (II):
“[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”
Similarly, claim 1 in the 23-25 lines recites, “a ratio between the first temperature and the second temperature being selected such that nonuniform flow is produced in the non-curable thermoplastic material,” also directed to the manner in which the claimed apparatus is intended to be employed.

Additionally, the limitation in claim 1 further recites, “…temperature adjusting component configured to provide a temperature gradient from a surface of the non-curable thermoplastic pillars disposed farthest away from the substrate to a surface of the substrate. The Examiner respectfully notes that said limitation is directed to the material or article (“non-curable thermoplastic”) worked upon by the apparatus (“system”). Applicant is reminded that the material or article worked upon does not limit apparatus claims, as per MPEP 2115:
“Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).”
Likewise, the recitations, “to provide a temperature gradient from a surface of the non- curable thermoplastic pillars disposed farthest away from the substrate to a surface of the substrate, a temperature at the surface of the non-curable thermoplastic pillars disposed farthest away from the substrate being the temperature at which a non-curable thermoplastic material of the non-curable thermoplastic pillars is substantially malleable,” (Claim 1, line 10-16); and 
“the pressure and the temperature at the surface of the non-curable thermoplastic pillars disposed farthest away from the substrate 21Attorney Docket No. 42742-104 DIV selected to cause irreversible deformation of the non-curable thermoplastic material,” (Claim 1, lines 28-33), are directed to the material or article (“non-curable thermoplastic”) worked upon by the apparatus (“system”). Therefore, said limitations have been considered to the extent as they impart patentable weight to the claimed apparatus (structure).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Buzzell, as applied to claim 1, and further in view of Kim et al. (US PGPub. No. 2010/0052216 A1; Kim).
Regarding claim 2 recitation in the preamble, “wherein the substrate is of a same material as the array of non-curable thermoplastic pillars,” the applicant is reminded that the material or article worked upon does not limit apparatus claims, as per MPEP 2115. Moreover, Applicant is reminded that preamble statements reciting purpose or intended use of an apparatus are denied the effect of a limitation where the claim is drawn to a 
Additionally, even if the preamble statements reciting purpose or intended use are found limiting, as per MPEP 2111.02 (II): “To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim.” See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)
Regarding claim 2, Buzzell discloses the system of claim 1, wherein the system further comprises: an apparatus (e.g., molding rolls, 14, 34b) for forming as the array of non-curable thermoplastic pillars 24, the apparatus comprising: 
Third 14 and fourth 16 rollers disposed with a gap (nip, 18) between them (see FIG. 1); the gap 18 dimensioned to tightly surround a sheet of the non-curable thermoplastic material (see FIG. 1 and Col. 8, ll. 57-62); relative rotation of the first and second rollers being configured to draw the sheet through the gap (Col. 3, ll. 43-51); 
at least one other pressure adjusting component (rotating pressure roll, 16) configured to provide a predetermined pressure between third 14 and fourth 16 rollers such that the sheet 12 of the non-curable thermoplastic material is contact with the fourth roller (see FIG. 1), another driver component (gear, 66) configured to drive rotation of the 
Buzzell is silent to the mold roll being a flexible mold being disposed on the fourth roller, the flexible mold having an array of apertures and a predetermined thickness (however, Buzzell discloses mold rolls having an outer surface for forming one side of the base, and a multiplicity of cavities extending inward from the outer surface for molding the stems; Abstract); and at least one other temperature adjusting component configured to heating at least the fourth roller, the at least one other pressure adjusting component and the at least one other temperature adjusting component.
As to the limitation, “heating at least the fourth roller such that a surface of the sheet of the non-curable thermoplastic material is heated to a temperature at which nonuniform flow is produced; whereby the array of non-curable thermoplastic pillars is formed, whereby the array of non-curable thermoplastic pillars is formed.” The Examiner has considered the limitations to the extent as they provide patentable weight to the apparatus claim. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. 
 In the analogous field of endeavor of imprint lithography, Kim’s [0015] discloses – inter alia – an imprinting device comprising an elastic or flexible roller configured to apply substantially uniform pressure to an area in contact, the device compressing a flexible roller, a substrate having a first side and a second side in contact with the flexible roller, an imprintable layer having a first side and a second side, wherein the first side is in contact with the first side of the substrate and a mold comprising a plurality of projections, wherein the projections extend into the second side of the imprintable layer, wherein a portion of each of the mold, imprintable layer and substrate extends beyond the flexible roller, and the substrate and the flexible roller are configured to move relative to each other, such that said portions can be moved to be in contact with the flexible roller. Kim discloses that the projections can comprise dimensions of from about 1 nm to about 10 nm [0015].  Kim’s [0020] discloses, “the mold 30 used in the imprinting process uses the elastic roller 10. The protrusions 31 on the mold 30 can include three-dimensional structures in which one or more dimensions are of at least from about 1 nm (nanometer) to about 1000 nanometers. In one embodiment, the protrusions 31 can have dimensions from about 1 nm to about 10 nm. The protrusions 31 can have a variety of shapes such as, circle, oval, and shape with three or more sides. The protrusions 31 can have varying cross-sections. The protrusions 31 can be of substantially the same or different heights.”
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Buzzell’s system so that the mold roll are a flexible mold being disposed on any or all mold rollers, the flexible mold having an array of apertures and a predetermined thickness, as taught by Kim. One of ordinary skill in the art would have been motivated to modify Buzzell’s mold rolls with the flexible mold rolls of Kim for the purpose of broadening the applicability of the system, e.g., to produce re-entrant structures in the nanometric range. 
It would have been obvious to a person of ordinary skill, before the effective filing date of the claimed invention, to modify Buzzell’/Kim’s system so that the controller further controls at least one other temperature adjusting component configured to heating at least the fourth roller 14, and at least one other pressure adjusting component, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the temperature and pressure adjusting components for the purpose of, e.g., further monitoring/controlling all processes variables and parameters, this way allowing for fine calibration and validation of the process line. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP § 2144.04 (VI)(C).

As to the limitation, “the sheet of the non-curable thermoplastic material is a flexible sheet disposed on a film roll and is configured to be provided to the third and fourth rollers and the first and second rollers in a continuous matter such that continuous roll-to-roll processing for forming the array of non-curable thermoplastic pillars and the re-entrant .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Buzzell and Kim, as applied to claim 2, and further in view of Armela et al. (US Pat. No. 6,991,843 B2; Armela).
Regarding claim 3, Buzzell/Kim discloses the system of claim 2. Buzzell/Kim is silent to, wherein the apparatus for forming as the array of non-curable thermoplastic pillars further comprises a preheater component disposed between the film roll and the third and fourth rollers and configured to preheat a portion of the sheet of the non-curable thermoplastic material to a predetermined temperature before moving through the gap; wherein the system controller is also configured to control the preheating component.
In the same field of endeavor of devices and methods for forming re-entrant structures, Armela discloses machine 100 for forming the fastener elements (analogous to the claimed re-entrant structures), a supply roll 102, 126, which introduces a continuous supply of a stem-carrying base 12 formed of a thermoformable polymer (shown in FIGS. 7-7B) into the machine 100 (Col. 16, ll. 40-50). Armela further discloses, “In a previous manufacturing step, roll 102 was wound up as the take-up roll at a molding station at which stems 104 (pillars) were integrally molded onto base 12. The molding station may include Armela’s Col. 16, ll. 66-67, cont. Col. 17, , ll. 1-41 discloses – inter alia,
“Next, the base 12 moves to heating device 110, which heats a portion of the stems. As indicated in FIG. 7A, only a portion P of the stems 104, adjacent their tips 109, is heated by heating device 110, leaving the remainder of the stem relatively cool and thus relatively rigid…” 
“…To ensure that only portion P is heated to the softening temperature, it is preferred that heating device 110 include a non-contact heat source 111 (FIG. 6) that is capable of quickly elevating the temperature of material that is very close to the heat source, without raising the temperature of material that is relatively further away from the heat source…”
Col. 17, ll. 28-34 discloses,
“After portion P of the stems has been heated, the base 12 moves to conformation head 112, at which base 12 passes between conformation roll 114 and drive roll 116 (hence, the heating device 110 is a preheater component). Conformation roll 114 forms the portion P of the stems into a desired head shape, as will be described in further detail below, while drive roll 116 advances base 12 and flattens it against roll 114 to enhance head uniformity.
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Buzzell/Kim’s device with a Armela (see FIG. 23G’’).  One of ordinary skill in the art would have been motivated to modify Buzzell/Kim device with the pre-heater of Armela, since Armela teaches that to ensure that only portion P (analogous to the claimed “non-curable thermoplastic pillars disposed farthest away from the substrate), is heated to the softening temperature, a heating device 110 including a non-contact heat source 111 (FIG. 6) that is capable of quickly elevating the temperature of material that is very close to the heat source, without raising the temperature of material that is relatively further away from the heat source, this way enhancing the structure uniformity (Col. 17, ll. 13-34).
It would have been obvious to a person of ordinary skill, before the effective filing date of the claimed invention, to modify Buzzell/Kim/Armela’s system so that the system controller is also configured to control the preheating component, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the temperature and pressure adjusting components for the purpose of, e.g., further monitoring/controlling all processes variables and parameters, this way allowing for fine calibration and validation of the process line. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP § 2144.04 (VI)(C).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LAW et al. (US PGPub. No. 2009/0324308 A1); [0021] Exemplary embodiments provide a fixing member having a textured surface, and methods for making and using the textured fixing member. The fixing member can include a substrate having one or more functional layers formed thereon. The one or more functional layers can include an outermost or top surface having a surface wettability that is hydrophobic and/or oleophobic; ultrahydrophobic and/or ultraoleophobic; or superhydrophobic and/or superoleophobic by forming textured features in a nano-, micro- and/or nano-micro-scale;
Dai et al. (US Pat. No. 10,434,542 B2); Methods and apparatuses for creating slippery rough surfaces (superhydrophobic or superomniphobic; Background);
Bharadwai et al. (US Pat. No. 7,416,692 B2); Process and apparatus for microreplication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        



/LEITH S SHAFI/Primary Examiner, Art Unit 1744